Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Svensson (US 5,820,161) in view of Seo (US 8,888,128).
	In re claim 1, Svensson discloses a pressure vessel arrangement, comprising a pressure vessel (81, 82) for storing a gaseous fuel; and a conducting arrangement (83, 84, 90, 91, 88b) situated adjacent to the pressure vessel for conducting a shock wave arising upon bursting of the pressure vessel, wherein the conducting arrangement forms a space (expandable cushion 88b) expandable by the shock wave (as shown in Figures 5-6), wherein the conducting arrangement comprises an inlet (85) into the space, facing toward the pressure vessel, by which the shock wave enters into the space and opens up the space, but does not disclose wherein the conducting arrangement comprises at least one outlet from the space, through which the shock wave leaves the space heading toward the surroundings.  Seo, however, does disclose wherein the conducting arrangement (10) comprises at least one outlet (20) from the space, through which the shock wave leaves the space heading toward the surroundings (column 1, lines 28-39) 
In re claim 2, Svensson further discloses wherein the conducting arrangement weakens the shock wave in addition to conducting the shock wave (column 5, lines 37-50).  
In re claim 3, Svensson further discloses wherein the conducting arrangement is formed of an elastic material, at least for a section (column 9, lines 9-14).  
In re claim 4, Svensson further discloses wherein the conducting arrangement is formed of a plastically deformable material, at least for a section (column 9, lines 9-14).  
In re claim 5, Svensson further discloses wherein the conducting arrangement (88a), prior to expanding the space, is present at least for a section in a folded-up, crumpled-up and/or rolled-up form as shown in Figure 5.  
In re claim 6, Seo further discloses wherein the conducting arrangement comprises multiple openings (35), leading out from the space, each opening being smaller than the at least one outlet (20), through which the shock wave emerges from the space into the surroundings as shown in Figure 2.  
In re claim 7, Svensson further discloses wherein the conducting arrangement is formed at least for a section from a netting, a fabric and/or a film (metal foil) (column 9, lines 9-14).  

In re claim 9, Svensson further discloses wherein an overall surface of the expanded space is enclosed by the conducting arrangement for at least 30%, and the remaining portion of the overall surface is open through the inlet and the at least one outlet.  The Examiner notes that the current application defines the “overall surface” as the “sum of the areas of the inlet, the at least one outlet, and the closed regions of the conducting arrangement”. As best understood, the Examiner notes that Svensson teaches a conducting arrangement (83, 84, 90, 91, 88b) that encloses 100% of the overall surface, which satisfies the claim limitation of “at least 30%”.
In re claim 10, Svensson further discloses, as discussed above with regard to claim 9, wherein an overall surface of the expanded space is enclosed by the conducting arrangement for at least 50%, and the remaining portion of the overall surface is open through the inlet and the at least one outlet.
In re claim 11, Svensson further discloses, as discussed above with regard to claim 9, wherein an overall surface of the expanded space is enclosed by the conducting arrangement for at least 70%, and the remaining portion of the overall surface is open through the inlet and the at least one outlet.  
In re claim 12, Svensson further discloses wherein the conducting arrangement is secured to the pressure vessel or a structure arranged above the pressure vessel and receiving the pressure vessel.  
.  

Allowable Subject Matter
Claims 14-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “further comprising: an underbody panel, wherein the conducting arrangement, prior to expansion of the space, is arranged on the underbody panel and/or integrated in the underbody panel”, “wherein the expandable space is partly formed and bounded by a bottom of the vehicle”, “wherein the at least one outlet opens the space to the front or rear with respect to the vehicle” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach vehicular fuel tanks of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611      


/TONY H WINNER/Primary Examiner, Art Unit 3611